Citation Nr: 1613118	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-14 341 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a bilateral eye disability to include keratoconus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a January 2009 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke Virginia

Pursuant to 38 C.F.R. § 20.1304(b) (2015), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation. Although VBMS records show that the Veteran executed a VA Form 21-22 in January 2016 appointing an attorney, Amy Fochler, as his representative, the Board may not accept this change in representation under the provisions of 38 C.F.R. § 20.1304(b) (2015). In that regard, the Veteran's appeal was returned to the Board in April 2014 and there was no good cause explanation for the change in representation. The new appointment, however, is referred to the agency of original jurisdiction (AOJ) and may be recognized upon transfer of the case to the AOJ. See 38 C.F.R. § 20.1304(b)(1)(i) (2015).

This issue was remanded by the Board in October 2013 for further development.  


FINDING OF FACT

In a December 2013 rating decision, service connection for bilateral keratoconus was granted.  


CONCLUSION OF LAW

The appeal of entitlement to service connection for a bilateral eye disability to include keratoconus is dismissed. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In a December 2013 rating decision, service connection for bilateral keratoconus was granted.  The Veteran was assigned an evaluation of 10 percent effective September 1, 2008.  As the benefit sought on appeal has been granted, there remain no allegations of errors of fact or law for appellate consideration concerning this issue before the Board.  Accordingly, the Board does not have jurisdiction to review it, and the appeal is dismissed with regard to the issue of entitlement to service connection for a bilateral eye disability to include keratoconus.  


ORDER

The appeal of entitlement to service connection for a bilateral eye disability to include keratoconus is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


